UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended: December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-26460 SPATIALIZER AUDIO LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 95-4484725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 410 Park Avenue15th FloorNew York, New York10022 (Address of principal corporate offices) Telephone Number: (212) 231-8359 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYes x No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filed” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). xYes No o The aggregate market value of the voting stock held by non-affiliates of the registrant computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second quarter (June 30, 2012) was approximately $100,700. As of February 28, 2013 there were 12,142,000 shares of the Registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS PART I Item1. Business 4 Item1A. Risk Factors 5 Item2. Properties 5 Item3. Legal Proceedings 5 Item4. Mine Safety Disclosures 5 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item6. Selected Financial Data 6 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item8. Financial Statements 9 Report Of Independent Registered Public Accounting Firm 10 Balance sheets 11 Statements of operations 12 Statements of stockholders’ equity (deficit) 13 Statements of cash flows 14 Notes to financial statements 15 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item9A(T). Controls and Procedures 17 Item9B. Other Information 17 PART III Item10. Directors, Executive Officers and Corporate Governance 18 Item11. Executive Compensation 19 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item13. Certain Relationships and Related Transactions, and Director Independence 21 Item14. Principal Accountant Fees and Services 21 PART IV Item15. Exhibits and Financial Statements 22 SIGNATURES 24 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and Section27A of the Securities Act of 1933, as amended, reflecting management’s current expectations. Examples of such forward-looking statements include our expectations with respect to our strategy. Although we believe that our expectations are based upon reasonable assumptions, there can be no assurances that our financial goals or that any potential transactions herein described will be realized or consummated. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Numerous factors may affect our actual results and may cause results to differ materially from those expressed in forward-looking statements made by or on behalf of our company. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, the words, “believes,” “anticipates,” “plans,” “expects” and similar expressions are intended to identify forward-looking statements. The important factors discussed under Item1A, Risk Factors, among other factors, could cause actual results to differ materially from those indicated by forward-looking statements made herein and represent management’s current expectations and are inherently uncertain. Investors are warned that actual results may differ from management’s expectations. We assume no obligation to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. 3 PART I Item1. Business Overview Until 2007, Spatializer Audio Laboratories, Inc. (“Spatializer” or the “Company”) was a developer, licensor and marketer of next generation technologies for the consumer electronics, personal computing, entertainment and cellular telephone markets. Our corporate office is located at 410 Park Avenue – 15th Floor, New York, New York10022. Copies of this Annual Report, including our financial statements, and our quarterly reports on Form 10-Q as well as other corporate information, including press releases, of interest to our stockholders are available by writing us at 410 Park Avenue 15 thFloor,New York, New York 10022. The Company’s financial statements have been prepared assuming that it would continue as a going concern. However, substantially all of the Company’s assets were sold during 2007, and it has been a shell company since then. The Company has no plans to dissolve. However, it has been dependent upon sales of common stockand loans from two stockholder/officers to pay its ongoing general and administrative expenses. Employees The Company has no employees. It is managed by two stockholder/officers, with assistance from a contract bookkeeper. 4 Item1A. Risk Factors The Company Has No Means to Generate Revenue We have no source of revenue. Our cash balance has been diminished by general and administrative expenses. The Market For Our Stock Is Not Liquid And The Stock Price Is Subject To Volatility Our stock is quoted on the OTCQB of the OTC Marketplace under the symbol of "SPZR", where low trading volume and high volatility is often experienced. While a few firms make a market in our stock, the historically low trading volume and relatively few market makers of our stock make it more likely that a severe fluctuation in volume, either up or down, will significantly impact the stock price. There can be no assurance that these market makers will continue to quote our stock and a reduction in such market makers would negatively impact trading liquidity. Lastly, the uncertainty of the future of the Company may limit the liquidity of our stock. This and the existing limited market and volume in the trading of our stock, may result in our stockholders having difficulty selling our common stock. The trading price of our common stock has been, and will likely continue to be, subject to wide fluctuations due to uncertainty regarding the future of the Company, general market fluctuations and other events and factors, some of which may be beyond our control. Item2. Properties We have no leased facilities as of December31, 2012. Item3. Legal Proceedings As of the date of this Form 10-K Annual Report, we are not involved in any legal proceedings. Item4. Mine Safety Disclosures Not applicable. 5 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our stock is quoted on the OTCQB of the OTC Marketplace under the symbol of "SPZR", where low trading volume and high volatility is often experienced. While a few firms make a market in our stock, the historically low trading volume and relatively few market makers of our stock make it more likely that a severe fluctuation in volume, either up or down, will significantly impact the stock price. There can be no assurance that these market makers will continue to quote our stock and a reduction in such market makers would negatively impact trading liquidityThe following table sets forth the high and low bid price of our common stock as reported on the OTCQB of the OTC Marketplace for fiscal years 2012 and 2011. The quotations listed below reflect interim dealer prices without retail mark-up, mark-down or commission and may not represent actual transactions. Period: High (U.S. $) Low (U.S. $) First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ 0. 095 $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Stockholders are urged to obtain current market prices for our common stock. Corporate Stock Transfer is our transfer agent and registrar.To our knowledge, because most shares are held in street name, there were approximately 200 holders of record of the stock of the Company. Our transfer agent has indicated that beneficial ownership is believed to be in excess of 2,000 stockholders. We have no present intention of paying any dividends. Our current policy is to retain earnings, if any, for operations in connection with maintaining our status as a reporting company and selling the Company as a shell corporation and/or merging the Company successfully into a new operating business.Our future dividend policy will be determined from time to time by the Board of Directors. The Company did not repurchase any equity securities fiscal year ended December31, 2012. Item6. Selected Financial Data Not Applicable 6 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Executive Overview There was no revenue for the years ended December 31, 2012 and December31, 2011 As we sold all of our operating assets in 2007, we have no means to generate new revenues. Net loss was $24,621 for the year ended December 31, 2012 compared to net loss of $33,380 for the year ended December 31, 2011. At December 31, 2012, we had $1,381 in cash and cash equivalents, as compared to $18,231 at December31, 2011. We had negative working capital of $20,066 at December 31, 2012 as compared to working capital of $4,555 at December31, 2011. Approach to Management’s Discussion and Analysis (MD&A) The purpose of MD&A is to provide our shareholders and other interested parties with information necessary to gain an understanding of our financial condition, changes in financial condition and results of operations. As such, we seek to satisfy three principal objectives: • to provide a narrative explanation of the Company’s financial statements “in plain English” that enables the average investor to see the Company through the eyes of management; • to enhance the overall financial disclosure and provide the context within which financial information should be analyzed; and • to provide information about the quality of, and potential variability of, the Company’s earnings and cash flow, so that investors can ascertain the likelihood and relationship of past performance being indicative of future performance. We believe the best way to achieve this is to give the reader: • An understanding of our operating environment and its risks; • An outline of our critical accounting policies; • A review of our corporate governance structure; • A review of the key components of the financial statements and our cash position and capital resources; • A review of the important trends in the financial statements and our cash flow; and • Disclosure on our internal controls and procedures. 7 Operating Environment We have had no source of revenue since the beginning of third quarter 2007. Based on current and projected operating levels, we do not believe that we can maintain our liquidity position at a consistent level, on a short-term or long-term basis, without a new business model and outside funding, or continued funding from our stockholder/officers. Critical Accounting Policies This discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses based on historical experience and various other factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. Our audited financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s current circumstances raise substantial doubt about the likelihood that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Key Components of the Financial Statements and Important Trends The Company’s financial statements, including the Balance Sheets, the Statements of Operations, the Statements of Cash Flows and the Statements of Stockholders’ Equity (Deficit), should be read in conjunction with the notes thereto included elsewhere in this report. MD&A explains the key components of each of these financial statements, key trends and reasons for reporting period-to-period fluctuations. The Balance Sheet provides a snapshot view of our financial condition at the end of our latest fiscal year. A balance sheet helps management and our stockholders understand the financial strength and capabilities of our business.Balance sheets can help identify and analyze trends, particularly in the area of receivables and payables. A review of cash balances compared to the prior years and in relation to ongoing profit or loss can show the ability of the Company to withstand business variations. The difference between Current Assets and Current Liabilities is referred to as Working Capital and measures how much in liquid assets a company has available to build its business. This is addressed further in MD&A underLiquidity and Capital Resources. The Statement of Operations tells the reader whether the Company had a profit or loss. It shows key sources of revenue and major expense categories. It is important to note period-to-period comparisons of each line item of this statement, reasons for any fluctuation and how costs are managed in relation to the overall revenue trend of the business. These statements are prepared using accrual accounting under generally accepted accounting principles in the United States. This is addressed further in MD&A under Revenues and Expenses. The Statement of Cash Flows explains the actual sources and uses of cash. Some expenses of the Company, such as depreciation and amortization, do not result in a cash outflow in the current period, since the underlying expenditure or asset purchase was made years earlier. New capital expenditures, on the other hand, result in a disbursement of cash, but will be expensed in the Statement of Operations over their useful lives. Fluctuations in receivables and payables also explain why the net change in cash is not equal to the net loss reported on the Statement of Operations. Therefore, it is possible that the impact of a net loss on cash is less or more than the actual amount of the loss. This is discussed further in MD&A underLiquidity and Capital Resources. 8 The Statement of Stockholders’ Equity (Deficit) shows the impact of the operating results on the Company’s equity. In addition, this statement shows new equity brought into the Company through stock sales. This is discussed further in MD&A underLiquidity and Capital Resources. Results of Operations The following discussion and analysis relates to our results of operations for the year ended December31, 2012 compared to the year ended December31, 2011. The following discussion should be read in conjunction with the Financial Statements and notes thereto included elsewhere in this report. Continuing Operations For the Year Ended December31, 2012, Compared to the Year Ended December31, 2011 Revenues There were no revenues for the years ended December31, 2012 and December31, 2011. Operating Expenses Operating expenses for the year ended December 31, 2012 decreased to $23,000 from $31,000 for the year ended December 31, 2011. The decrease in operating expenses resulted from a decrease in general and administrative expenses. Net Loss The net loss was $25,000 for the year ended December31, 2012, compared to a net loss of $33,000 for the year ended December 31, 2011. Liquidity and Capital Resources At December31, 2012, we had $1,381 in cash and cash equivalents as compared to $18,231 at December31, 2011. We had negative working capital of $20,066 at December31, 2012 as compared with working capital of $4,555 at December31, 2011. The Company's two stockholder/officers have been advancing cash to the Company to pay for ongoing expenses.There were $8,000 of outstanding loans at December 31, 2012. Net Operating Loss Carryforwards At December31, 2012, we had net operating loss carryforwards for Federal income tax purposes of approximately $9,600,000 which may be available to offset future Federal taxable income, if any, through 2031. These net operating loss carryforwards are subject to an annual limitation of approximately $1,000,000. Utilization of these loss carryforwards is subject to further limitation as a result of change in ownership of the Company, as defined by Federal tax law. Item7A. Quantitative and Qualitative Disclosures About Market Risk We are not exposed to material future earnings or cash flow fluctuations from changes in interest rates . We have not entered into any derivative financial instruments to manage interest rate risk or for speculative purposes and we are not currently evaluating the future use of such financial instruments. Item8. Financial Statements and Supplementary Data. 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Spatializer Audio Laboratories, Inc.: We have audited the accompanying balance sheets of Spatializer Audio Laboratories, Inc. (Company) as of December31, 2012 and 2011 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended then. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Spatializer Audio Laboratories, Inc. as of December31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company sold substantially all of its assets in 2007. It is now a shell company and its future plans are uncertain. These factors raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RAMIREZ JIMENEZ INTERNATIONAL CPAs Irvine, California February 26, 2013 10 SPATIALIZER AUDIO LABORATORIES, INC. BALANCE SHEETS December 31, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Other Current Assets Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts Payable and Accrued Liabilities $ $ Loans from Stockholders - Total Current Liabilities Stockholders’ Equity (Deficit): Preferred shares, $.01 par value, 1,000,000 shares authorized, none issued and outstanding - - Common shares, $.01 par value, 300,000,000 shares authorized, 12,142,000 shares issued and outstanding Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these statements. 11 SPATIALIZER AUDIO LABORATORIES, INC. STATEMENTS OF OPERATIONS Year Ended December 31, Operating Expenses: General and Administrative $ $ Operating Loss $ ) $ ) Loss before income taxes $ ) $ ) Income Taxes ) ) Net Loss $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) Weighted-Average Shares Outstanding The accompanying notes are an integral part of these statements. 12 SPATIALIZER AUDIO LABORATORIES, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Common Shares Additional Total Number of Shares Amount Paid-In Capital Accumulated Deficit Stockholders’ Equity (Deficit) Balance, December 31, 2010 $ $ $ ) $ ) Issuance of Common Stock $ Net Loss (33,380 ) (33,380 ) Balance, December 31, 2011 $ $ $ ) $ Net Loss (24,621 ) (24,621 ) Balance, December 31, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these statements. 13 SPATIALIZER AUDIO LABORATORIES, INC. STATEMENTS OF CASH FLOWS Year Ended December 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Net Change in Assets and Liabilities: Other Current Assets - (4,219 ) Accounts Payable and Accrued Liabilities (229 ) Net Cash Used In Operating Activities (24,850 ) (30,346 ) Cash Flows From Financing Activities: Issuance of Common Stock - Loans From Stockholders Net Cash Provided by Financing Activities Increase (decrease) in Cash and Cash Equivalents (16,850 ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $
